DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018 and 07/16/2020 was filed after the mailing date of the application on 08/04/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 7 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dubs et al., US Publication 2009/0322789 A1 in view of Bernstein et al., US Publication 2017/0010771 A1.

With regards to Claims 1, 14 and 15, Dubs discloses: A system (Title and abstract), A display device (Title and Abstract – tablet computer) and A non-transitory computer-readable data storage medium (Paragraph [0025]) comprising: 
a display device (FIG 3 and Paragraph [0011]) having a contiguous planar display (FIG 3, shows that the display areas are adjoining and planar) and operable in a selectable mode (portrait mode) in which the planar display has a first area (330 – primary display area) functioning as a 5primary display (Paragraph [0026]) and a second area coplanar with and smaller than the first area (340 – secondary display area) functioning as a secondary display separate from the primary display (Paragraph [0026]); and 
a computing device (FIG 1, 100 – information handling system) to operate the display device in the selectable mode (portrait mode) by using the first area of the planar display as a primary graphical user interface (GUI) area and by using the second area of the planar display in the selectable 10mode as a secondary GUI area isolated from the primary GUI area (Paragraph [0026 – 0027]).  
Dubs implicitly disclose the limitations however fails to explicitly disclose: a computing device (FIG 1, 100 – information handling system) to operate the display device in the selectable mode (portrait mode) by using the first area of the planar display as a primary graphical user interface (GUI) area and by using the second area 
Bernstein discloses: using the first area (FIG 5A, 102) of the planar display as a primary graphical user interface (GUI) area (FIG 5A – 5C and Paragraph [0366 – 0369]) and by using the second area (104 – Dynamic Function) of the planar display in the selectable 10mode as a secondary GUI area (FIGS 5A – 5C and Paragraph [0366 – 0369]) isolated from the primary GUI area (FIGS 5A – 5C, shows the isolation of both display areas).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a computing device to operate the display device in the selectable mode by using the first area of the planar display as a primary graphical user interface area and by using the second area of the planar display in the selectable 10mode as a secondary GUI area isolated from the primary GUI area in Dubs’ invention as taught by Bernstein’s invention.
The motivation for doing so would have been in order to reduce power usage and improves battery life of the device by enabling the user to access the needed functions more quickly and efficiently (Bernstein’s invention Paragraph [0008]).  

With regards to Claim 2, Dubs discloses:  wherein the computing device (FIG 1) comprises: 
a processor (FIG 1, 110); and 


With regards to Claim 3, Dubs discloses: wherein the computing device (FIG 1) comprises: 
graphical processing unit (GPU) hardware to (FIG 1, 125 and Paragraph [0019]), in the selectable mode of 20the display device (Portrait mode), divisibly virtualize the contiguous planar display into the first 31WO 2019/005063PCT/US2017/039965area functioning as the primary display (FIG 3, 330) and the second area functioning as the secondary display (FIG 3, 340) separate from the primary display (Paragraph [0026 – 0027]).  

With regards to Claim 4, Dubs discloses: wherein the display device comprises: a single physical display implementing the contiguous planar display (FIG 3, clearly shows a single display that is divided into two areas when in Portrait mode); and 
5scaler or timing controller hardware to (110 and/or 130 has a timing controller hardware), in the selectable mode (portrait mode) of the display device, expose the contiguous planar display to the computing device as the primary display (FIG 3 and Paragraph [0026 – 0027]) and the secondary display separate from the primary display (FIG 3 and Paragraph [0026 – 0027]).  

With regards to Claim 7, Bernstein discloses: wherein in the selectable mode, the computing device is to display in the secondary GUI area (FIG 6D, 104 area 571 – 578) of the second area (104) of the planar display a plurality of operable GUI controls particular to an application that currently has focus in the primary GUI area of the first area of the planar display 5and that is running on the computing device (FIG 6D and Paragraph [0381 – 0382]).  

With regards to Claim 8, Bernstein discloses: wherein in the selectable mode, the computing device is to further display in the secondary GUI area of the second area of the planar display a plurality of operable GUI controls for operating system-wide settings of an operating system running on the computing device and on which 10the application runs (Paragraph [0017 – 0018 and 0368]).  
With regards to Claim 9, Bernstein discloses: wherein in the selectable mode, the computing device is to further display in the secondary GUI area of the second area of the planar display a plurality of operable GUI controls particular to an application that currently does not have focus in the primary GUI area of the first area of the 15planar display and that is background-running on the computing device (Paragraph [0030 – 0031]).  

With regards to Claim 10, Bernstein discloses: wherein in the selectable mode, the computing device is to display in the secondary GUI area of the second area of the planar display a plurality of operable GUI controls particular to a widget application 

With regards to Claim 11, Bernstein discloses: wherein in the selectable mode, the computing device is to display in the secondary GUI area of the second area of the planar display a staging GUI of an application that currently has focus in the primary GUI area of the first area of the planar display and that is running on the 5computing device, wherein the staging GUI permits previewing changes to a main GUI of the application in the primary GUI area prior to committing the changes from the staging GUI to the main GUI (Paragraph [0143 – 0157]).  

With regards to Claim 12, Bernstein discloses: wherein at power-on or restart of the computing 10device, the secondary GUI area is accessible as part of a pre-boot environment of the computing device while an operating system boots in relation to the primary GUI area and until the operating system has finished booting (FIG 5A, 534; Paragraph [0368 – 0369]).  

With regards to Claim 13, Dubs discloses: wherein the selectable mode is a first selectable mode (FIG 3, portrait mode), the display device operable in a second selectable mode (widescreen mode) in which an 15entire area of the planar display functions as a single contiguous display (FIG 3), and wherein the computing device is to .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dubs et al., US Publication 2009/0322789 A1 in view of Bernstein et al., US Publication 2017/0010771 A1 in further view of Kwak et al., US Publication 2013/0147849 A1.

With regards to Claim 5, Dubs discloses: controller hardware to, in the selectable mode of the display device, expose to the computing device a first contiguous subset of the physical displays as the primary display and a second contiguous subset of the physical displays as the secondary display (FIG 3 and Paragraphs [0026 – 0027]).  
Dubs fails to disclose: wherein the display device comprises: a plurality of separate, contiguously arranged physical displays 10implementing the contiguous planar display; 
Kwak discloses: wherein the display device comprises: a plurality of separate, contiguously arranged physical displays 10implementing the contiguous planar display (FIG 5, 210 – 240; first through fourth area that is contiguous and planar); 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the display device comprises: a plurality of separate, contiguously arranged physical displays 10implementing the contiguous planar display in Dubs invention as taught by Kwak’s invention.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dubs et al., US Publication 2009/0322789 A1 in view of Bernstein et al., US Publication 2017/0010771 A1 in further view of Borgaonkar et al., US Publication 2008/0291175 A1.

15With regards to Claim 6, Dubs fails to disclose: wherein the contiguous planar display is a multi- touch display, and wherein in the selectable mode of the display device, multi-touch is disabled in the first area of the planar display functioning as the primary display and the multi-touch is enabled in the second area of the planar display 20functioning as the secondary display separate from the primary display.  
Bernstein discloses: wherein the contiguous planar display is a multi- touch display (Paragraph [0279]), and 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the contiguous planar display is a multi-touch display in Dubs’ invention as taught by Bernstein’s invention.
The motivation for doing so would have been in order to reduce power usage and improves battery life of the device by enabling the user to access the needed functions more quickly and efficiently (Bernstein’s invention Paragraph [0008]).  
Borgaonkar discloses: wherein in the selectable mode of the display device, touch is disabled in the first area of the planar display functioning as the primary display 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein in the selectable mode of the display device, touch is disabled in the first area of the planar display functioning as the primary display and the touch is enabled in the second area of the planar display 20functioning as the secondary display separate from the primary display in Dubs modified invention as taught by Borgaokar’s invention.
The motivation for doing so would have been in order to secure sensitive and confidential context of a web application (Borgaokar’s invention [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625